DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dao, Tom on 08/05/2021 and 08/06/2021.

1-9.	(Cancelled)
10.	(Currently Amended)	A method for establishing a telephone connection between a first terminal of a user, said first terminal having a first physical call number, unique, and a second terminal of a contact, said second terminal having a second physical call number, unique, the first terminal being connected to a telecommunication network via an infrastructure of a first operator and the second terminal being connected to said telecommunication network via an infrastructure of a second operator, the infrastructures of the first operator and the second operator being connected to a call server comprising a database comprising a plurality of technical numbers, said method comprising:
	the allocation of at least one technical number to the second physical call number through the call server;
	the recording in the database of the call server of the association between said second physical call number and said at least one technical number; and
 destined for a virtual number of the second terminal, from the first terminal, telephonically connecting the first terminal and the second terminal by means of an automatic sending, by the first terminal, of the call or mini-message to the technical number, said call or mini-message being received by the call server, and the transmission of the call or the mini-message, by the call server, to the second physical call number, wherein the at least one technical number is not visible on the first terminal, and wherein the virtual number of the second terminal is different from the second physical call number and the at least one technical number.

11.	(Previously Presented) The method according to claim 10, wherein the technical number allocated to the second physical call number corresponds to a local call number of the country wherein the first terminal is located.

12.	(Previously Presented) The method according to claim 10, comprising the detection by the call server of any change of country wherein the first terminal is located and the allocation of a new local technical number to each contact having a second physical call number in the event of change of country.

13.	(Previously Presented) The method according to claim 10, the first terminal comprising a plurality of contacts associated respectively with a second physical call number, said method comprising the allocation of a technical number to each second physical call number. 

14.	(Previously Presented) The method according to claim 11, wherein a plurality of lists of a plurality of technical numbers corresponding to lists of local numbers for a plurality of respective countries are pre-recorded in a memory of the first terminal.



16.	(Previously Presented) The method according to claim 10, wherein the call server transmits to the second terminal, corresponding to [[the]] a destination terminal of the call or mini-message, a virtual number of the first terminal, corresponding to the terminal sending the call or mini-message, as an identification number of the terminal sending the call or the mini-message.

17.	(Previously Presented) The method according to claim 10, wherein the telephone connection comprises the reception of an incoming call or mini-message, destined for the virtual number, by the call server;
	the determination, by interrogation of the database of the call server, of the first physical call number corresponding to said virtual number; 
	the sending, by the call server, of a terminating call or mini-message to said first physical call number; and
	the end to end connection, by the call server, of the incoming call or mini-message and the terminating call or mini-message to telephonically connect the first terminal and the second terminal.

18.	(Previously Presented) The method according to claim 10, wherein the telephone connection comprises the reception of an outgoing call or mini-message, destined for the technical number, by the call server;

	the sending, by the call server, of a terminating call or mini-message to said second physical call number; and
	the end to end connection, by the call server, of the outgoing call or mini-message and the terminating call or mini-message to telephonically connect the first terminal and the second terminal.

19.	(Cancelled)


Allowability Notice
In view of amended claims and search, Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Winbladh (US 20090310598 A1) in view of Backhaus (US 20160212600 A1) is considered as the most relevant document in the prior art, which discloses 
a method for establishing a telephone connection (See Winbladh Fig. 1, [0028]) between a first terminal of a user, said first terminal having a first physical call number, unique, and (See Winbladh Fig. 1, [0028]) a second terminal of a contact, said second terminal having a second physical call number, unique, (See Winbladh Fig. 1, [0028]) the first terminal being connected to a telecommunication network via an infrastructure of a first operator and (See Winbladh Fig. 1, [0028]) the second terminal being connected to said telecommunication network via an infrastructure of a second operator, (See Winbladh Fig. 1, [0028]) the infrastructures of the first operator and the second operator being connected to a call server (See Winbladh Fig. 1, [0029]) comprising a database comprising a plurality of technical numbers, (See Winbladh [0051]) said method comprising: 
the allocation of at least one technical number to the second physical call number (See Winbladh Fig. 2, [0041]) through the call server; (See Winbladh Fig. 2, [0040])
the recording in the database of the call server of the association between said second physical call number and said at least one technical number; and (See Winbladh Fig. 2, [0040])
when a call or a mini-message is sent to the second terminal from the first terminal telephonically connecting the first terminal and the second terminal by means of an automatic sending, by the first terminal, of the call or mini-message to the technical number, said call or mini-message being received by the call server, and (See Winbladh Fig. 3, [0053]) the transmission of the call or the mini-message, by the call server, to the second physical call number.  (See Winbladh [0054]) (See Backhaus Fig. 3A [0075]) wherein the technical number is not visible on the first terminal. (See Backhaus [0058]).
Winbladh in view of Backhaus does not discloses the technical features in Claim 10 of destined for a virtual number of the second terminal, wherein the virtual number of the second terminal is different from the second physical call number and the technical number
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644S8